242 S.W.3d 489 (2008)
Sherron WILSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67937.
Missouri Court of Appeals, Western District.
January 15, 2008.
*490 Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Mark A. Grothoff, Columbia, MO, for appellant.
Before HOWARD, C.J., and SPINDEN and HOLLIGER, JJ.

Order
PER CURIAM.
Sherron Wilson appeals the denial of his Rule 29.15 Motion for ineffective assistance of trial and appellate counsel. He alleges that his trial counsel failed to object at trial regarding double jeopardy and that his appellate counsel failed to argue the same on direct appeal. The judgment of the motion court is affirmed.
Rule 84.16(b).